DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s preliminary Amendment filed on 09/25/2020 has been received and entered. Claims 1-51 have been cancelled. Claims 52-72 are new. Claims 52-72 are pending and under examination.

Priority
The present application was filed on 09/25/2020. The priority information to PCT/AU2019/05067 which claims foreign priority from AU2018901026 filed on 03/28/2018 is acknowledged. 

Information Disclosure Statement
The information disclosure statement filed 08/15/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification at page 31 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The 9 pages of drawings filed 09/25/2022 found acceptable by the examiner. 

Specification
It was noted in the application that two specifications were filed on 09/25/2020. One specification appears to be 31 pages and the other one filed 19 pages. The examiner is unsure if an amendment was filed. Therefore, the examiner will make reference to the 31 page document for examination. 


Objection
Specifications are objected to, because of the following informalities:
Page 12, line 5 “onereduced” is objected to, because it is grammatically incorrect. It is suggested amending “onereduced” to ---one reduced---.
Page 13, line 2 “€” is objected to. It is suggested amending “€” to ---(e)---.
Page 31, line 11 “]5]” is objected to, because the reference character is not enclosed in parentheses. It is suggested amending “]5]” to ---[5]---.
Claim 61 is objected to, because of lack of a period at the end of the sentence. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 55, 60, 66 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 54, 55, and 67 are rejected on the basis that it contains an improper Markush grouping of alternatives. It is suggested amending the claims to recite proper Markush language by changing “selected from the list comprising” to ---selected from the group consisting of---. 
Regarding claim 60, the phrase "such as" renders the claim indefinite, because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 66, the phrase the “agent is adapted to react” is indefinite and unclear, because neither the specification nor the claim discloses how this method step is achieved. There is a single recitation of the pKa values of thiols on page 9, which teaches that the preferable reaction only slightly or moderately favors reduction of the reversibly oxidized cysteine group, but no other teaching of how to adapt the thiol containing agent to react at a pKa below 4 is provided. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52, 53, 57, 59, 60, 62-64, and 70-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al (Armstrong et al, 2010, Free Radical Biology and Medicine 50, pp 510-517), hereinafter Armstrong et al. as evidenced by Rogers et al (Rogers et al 2006 Analytical Biochemistry, 358, pages 171-184), hereinafter Rogers et al.
Regarding claim 52, Armstrong et al teaches a labeling technique for different oxidation states. In detail, Armstrong et al teaches:
Labeling reduced thiols of proteins with BODIPY FL-N-(2-aminoethyl)maleimide (page 511, paragraph [0005], lines 1-3);
Taking a labelled aliquot (page 511, paragraph [0008], line 1);
Reducing the protein using buffer to form a treated aliquot (page 511, paragraph [0008], line 1-2);
Labelling the aliquot with Texas red maleimide (page 511, paragraph [0008], lines 4-5);
Loading the sample and the aliquot onto SDS-PAGE gels to quantify reduced and oxidized thiols (page 512, paragraph [0002], lines 1 and 2).
Regarding claim 53, Armstrong et al teaches reducing the sample in SDS buffer containing tris(2-carboxyethul)phosphine (TCEP) and labeling it (page 511, paragraph [0008], lines 1-5). It is well known in the art that the best method for identifying reversible cysteine oxidations requires that oxidized residues be reduced with reducing agents such as TCEP and labelled as taught by Armstrong et al and evidenced by Rogers et al (page 180, paragraph [0004], lines 5-9).
Regarding claim 57, Armstrong et al teaches using N-ethylmaleimide to trap the reduced cysteine group (page 512, paragraph [0011], line 7). 
Regarding claim 59, Armstrong et al teaches a label comprising maleimide (page 511, paragraph [0006], line 3), which reacts specifically with sulfhydryl groups.
Regarding claim 60, Armstrong et al teaches a label comprising maleimide (page 511, paragraph [0006], line 3).
Regarding claim 62, Armstrong et al teaches a labeling reaction lasting more than 20 min (page 511, paragraph [0006], line 12). 
Regarding claim 63, Armstrong et al teaches a BODIPY labeled ligand, which allows for separation (page 511, paragraph [0006], line 3).
Regarding claim 64, Armstrong et al teaches a BODIPY labeled ligand (page 511, paragraph [0006], line 3).
Regarding claim 70, Armstrong et al teaches a second label with a higher concentration (page 511, paragraph [0007], line 7), then the first label (page 511, paragraph [0006], line 8).
Regarding claim 71, Armstrong et al teaches that the labeling reaction with the second label lasts more than 20 min (page 511, paragraph [0009], lines 4-9) .
Regarding claim 72, Armstrong et al teaches calculating the concentration of both labels using a standard curve of dual labeled ovalbumin (page 511, paragraph [0010], lines 1-2). 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al in view of Lepedda et al (Lepedda et al 2014 Oxidative Medicine and Cellular Longevity Article ID 690953 pages 1-7), hereinafter Lepedda et at.
Regarding claim 54, Armstrong et al teach a method for assessing the oxidation states of a protein, as discussed in detail above. Even though Armstrong et al teaches a method of assessing a protein, it does not teach a specific protein. Lepedda et al teaches evaluating Albumin oxidation (page 2, paragraph [0007], line 2). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to assess the oxidation state of Albumin as taught by Lepedda et al in the method of Armstrong. 
The ordinary artisan would have been motivated to do so based on the teaching of Lepedda et al that Human Serum Albumin is the most abundant multifunctional plasma protein (page 1, paragraph [0001], line 1-2) and that it’s highly reactive Cys34 residue accounts for 80% of thiols in plasma and is the preferential plasma scavenger of reactive oxygen and nitrogen species (page 1, paragraph [0001], lines 16-20).
Regarding claim 55, Armstrong et al teach a method of identifying reversible protein oxidation as discussed in detail above (page 511, paragraph [0008], lines 1-5). Even though Armstrong teaches identifying reversible oxidation states, it does not teach a specific protein. Lepedda et al teaches evaluating Albumin oxidation (page 2, paragraph [0007], line 2) at Cys34, a redox active free cysteine residue (page 1, paragraph [0001], line 16). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to assess the reversible oxidation state of the Cys34 residue of Human Serum Albumin as taught by Lepedda et al in the method of Armstrong. 
The ordinary artisan would have been motivated to do so based on the teaching of Lepedda et al that Human Serum Albumin is the most abundant multifunctional plasma protein (page 1, paragraph [0001], line 1-2) and that it’s highly reactive Cys34 residue accounts for 80% of thiols in plasma and is the preferential plasma scavenger of reactive oxygen and nitrogen species (page 1, paragraph [0001], lines 16-20).
Regarding claim 56, Armstrong et al teach a method of identifying reversible protein oxidation as discussed in detail above (page 511, paragraph [0008], lines 1-5). Even though Armstrong teaches identifying reversible oxidation states, it does not teach a specific residue on a specific protein. Lepedda et al teaches evaluating Albumin oxidation (page 2, paragraph [0007], line 2) at Cys34, a redox active free cysteine residue (page 1, paragraph [0001], line 16). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to assess the reversible oxidation state of the Cys34 residue of Human Serum Albumin as taught by Lepedda et al in the method of Armstrong. 
The ordinary artisan would have been motivated to do so based on the teaching of Lepedda et al that Human Serum Albumin is the most abundant multifunctional plasma protein (page 1, paragraph [0001], line 1-2) and that its highly reactive Cys34 residue accounts for 80% of thiols in plasma and is the preferential plasma scavenger of reactive oxygen and nitrogen species (page 1, paragraph [0001], lines 16-20) and further that the Cys34 of Albumin is the main plasma target of reactive carbonyl species, therefore acting as an endogenous detoxifying agent (page 1, paragraph [0003, line 7-10).
Claims 58 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al in view of Leppeda et al as applied to claims 54-56 above, and in further view of Braakman et al (Braakman et al, 2017, Current Protocols in Protein Science, 90, pp 14.1.1.), hereinafter Braakman et al.  
Regarding claim 58, Armstrong et al in view of Leppeda et al teach a method of identifying reversible protein oxidation as discussed in detail above (page 511, paragraph [0008], lines 1-5). Armstrong et al in view of Leppeda et al do not teach contacting the sample with the label less than 1 min after the sample is taken. Braakman et al teaches analysis of free thiol by lysing cells on the culture plate using lysis buffer containing PEG-maleimide (page 14.1.14, step 4). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to add label immediately to the lysis buffer in which the samples are collected as taught by Braakman et al in the method of Armstrong et al in view of Lepedda et al. 
The ordinary artisan would have been motivated to do so based on the teaching of Braakman et al, that even washes take too much time when analyzing disulfide bond formation (page 14.1.4. Alternate Protocol 1, paragraph [0001], line 5-6).
Regarding claim 61, Armstrong et al in view of Leppeda teach using a first label to bind to a reduced cysteine group, but they do not teach using the label at a specific concentration. Braakman et al teaches the use of 5 mM PEG-maleimide.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to use 5 mM PEG maleimide as taught by Braakman et al in the method of Armstrong et al in view of Lepedda et al. 
The ordinary artisan would have been motivated to do so based on the teaching of Braakman et al, that that cells lysed in the presence and absence of PEG-maleimide migrate at different rates through an SDS-page gel, with reduced and fully labeled proteins being slowest (page 14.1.14, Figure 14.1.2, lines 3-9).  
Claims 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al in view of Leppeda et al as applied to claims 54-56 above, and in further view of Lipscombe et al USP 8043824B2, hereinafter Lipscombe et al. 
Regarding claim 65, Armstrong et al in view of Leppeda et al teach a method of reducing a reversibly oxidized cysteine group of a protein, but it does not teach a thiol containing agent. Lipscombe et al teach treating the sample with a thiol containing reducing agent (page 4, paragraph [0072], lines 2-3).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to use a thiol containing reducing agent as taught by Lipscombe et al in the method of Armstrong in view of Leppeda et al. 
The ordinary artisan would have been motivated to do so based on the teaching of Lipscombe et al that the reversible modification of a protein’s cysteines is analogous to regulation of its function (Lipscombe et al, page 1, paragraph [0006)], and it is well known in the art that thiol containing reducing agents act in a reversible way.
Regarding Claim 67 Armstrong et al in view of Leppeda et al teach a thiol containing agent, but do not teach one a specific agent. Lipscombe teaches using one of a group of reducing agents, comprising cysteine, reduced glutathione and β-mercaptoethanol (Column 7, paragraph [0004], lines 20-21). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to use one of the reducing agents as taught by Lipscombe et al in the method of Armstrong in view of Leppeda et al. 
The ordinary artisan would have been motivated to do so based on the teaching of Lipscombe et al, because of their ability to reduce at least one oxidized cysteine group (column 3, paragraph [0001], line 3)].
Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al in view of Leppeda et al and Lipscombe et al as applied to claims 65 and 67 above, and in further view of Burgoyne et al (Burgoyne et al 2013 Journal of Pharmacological and Toxicological Methods, 68, pages 297-301), hereinafter Burgoyne et al. 
Regarding claim 68, Armstrong et al in view of Leppeda et al and Lipscombe teach a thiol containing agent, but do not teach a concentration. Lipscombe et al teach treating the sample with a thiol containing reducing agent as explained above. Burgoyne et al teaches an agent comprising 2 mM PEG-maleimide (page 298, methods: 2.3.3, line 1).
It would have been obvious to one of ordinary skill in the art at the time of the effective fling date of the claimed invention to have been motivated to use one the reducing agent at a 2 mM concentration as taught by Burgoyne in the method of Armstrong in view of Leppeda and further view of Lipscombe. 
The ordinary artisan would have been motivated to do so based on the teaching of Burgoyne that labeling with PEG-maleimide allows direct visualization of reversible oxidation (page298, paragraph [0003, lines 5-9).
Regarding claim 69, Armstrong et al in view of Leppeda et al and Lipscombe teach a thiol containing agent, but do not teach duration of the labeling step. Burgoyne et al teaches labelling the samples for 2h (page 298, Methods: 2.3.3, line 2).
It would have been obvious to one of ordinary skill in the art at the time of the effective fling date of the claimed invention to have been motivated to label the sample for a duration of 2h as taught by Burgoyne in the method of Armstrong in view of Leppeda and further view of Lipscombe.
The ordinary artisan would have been motivated to do so based on the teaching of Burgoyne that labeling with PEG-maleimide allows direct visualization of reversible oxidation (page298, paragraph [0003], lines 5-9).

 
Conclusion
No claims are allowed, however claim 66 has not been rejected over prior art, because no prior art has been found describing a reaction with a reversibly oxidized cysteine group with an equilibrium constant value of less than 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J KIRWIN whose telephone number is (571)272-6574. The examiner can normally be reached Monday - Friday 7.30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571) 270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J KIRWIN/Examiner, Art Unit 4181        

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637